WILLIAM E. CHASE, District Attorney, Ashland County
You ask whether the County Board of Supervisors or the County Board of Public Welfare has the power of appointment relating to the position of a county welfare director. You note that under sec. 46.22 (2) (b), Stats., it seems quite clear that the County Board of Public Welfare has the duty, and therefore the authority to appoint a county director. It is my opinion that this statute is determinative of the matter.
The County Board of Public Welfare, although created by the County Board of Supervisors, becomes an independent agent in certain matters. In Kenosha County C.H. Local v. Kenosha County
(1966), 30 Wis. 2d 279, 140 N.W.2d 277, the court referred to the limited power of the County Board over the Welfare Board when at page 282 it stated:
"When section 59.15 and section 46.22 are read together it seems evident that the authority and duty to determine wages and functions of employes has been vested by the legislature in the County Department of Public Welfare and not in the County Board of Supervisors."
While it may seem to be peculiar that a County Welfare Board has more authority then the Board of Supervisors in personnel matters, it must be remembered that the function of the County Welfare Department is to administer the federally funded *Page 115 
categorical aid programs. These programs are subject to the rules and regulations of a merit system under the Department of Health and Social Services in accordance with sec. 49.50 (2)-(5), Stats. Thus, the responsibility in these matters lies with the County Board of Public Welfare rather than the County Board of Supervisors for purposes of greater uniformity. As the court said in the Kenosha case, supra, 30 Wis.2d at 283:
". . . The state is obligated to meet certain standards in regard to federally supported welfare programs. While such programs are administered on a county basis, they are subject to a statewide plan of which federal approval is required."
Based on the foregoing, it is quite clear that sec. 46.22 (2) (b), Stats., prescribing that the County Board of Public Welfare shall "Appoint a county director of public welfare subject to the provisions of s. 49.50 (2) (5) . . ." means literally what it says. The Welfare Board has the stated authority. Moreover, its authority is not subject to review of the County Board of Supervisors for the reasons set forth by the Supreme Court in theKenosha case.
I should mention that ch. 145, Laws of 1971, has given county boards some authority to establish salary levels of county welfare personnel. It should be noted that this authority concerns salary levels, however, rather than powers of appointment.
RWW:WLJ